SOUTHERN INDIANA GAS & ELECTRIC COMPANY REPORTING PACKAGE For the year ended December 31, 2009 Contents Page Number Audited Financial Statements Independent Auditors’ Report 2 Balance Sheets 3-4 Statements of Income 5 Statements of Cash Flows 6 Statements of Common Shareholder’s Equity 7 Notes to Financial Statements 8 Results of Operations 27 Selected Operating Statistics 31 Additional Information This annual reporting package provides additional information regarding the operations of Southern Indiana Gas and Electric Company (SIGECO) that is supplemental to the information contained in the 2009 annual reports filed on Form 10-K of Vectren Corporation (Vectren) and Vectren Utility Holdings, Inc. (Utility Holdings), the parent companies ofSIGECO.Vectren and Utility Holdings make available their Securities and Exchange Commission filings and recent annual reports free of charge through Vectren’s website at www.vectren.com. Frequently
